                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 EQUAL EMPLOYMENT                )
 OPPORTUNITY COMMISSION,         )
                                 )
               Plaintiff,        )
                                 )                    Case No. 18-CV-1769-SMY-MAB
 vs.                             )
                                 )
 RED BIRD MACHINERY REPAIR, LLC, )
                                 )
               Defendant.        )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Equal Employment Opportunity Commission (“EEOC”) alleges that Defendant

Red Bird Machinery Repair, LLC (“Red Bird”) terminated Shaun Woody’s employment in

retaliation for filing charges of discrimination. Now pending before the Court is Woody’s Motion

to Intervene pursuant to 42 U.S.C. § 2000e-5 (Doc. 21) to which no party has responded.

       Federal Rule of Civil Procedure 24(a)(1) permits intervention as of right to any person who

“is given an unconditional right to intervene by a federal statute.” The Civil Rights Act of 1964

provides such an unconditional right to an aggrieved person in a civil action filed by the EEOC.

42 U.S.C. § 2000e-5(f)(1). In his Intervenor Complaint, Woody alleges that he was employed by

Red Bird from December 2016 to March 2017 when his employment was terminated after he filed

two charges of racial discrimination on February 21, 2017. Therefore, Woody is an aggrieved

person who has an unconditional right to intervene in this lawsuit.




                                           Page 1 of 2
       The Motion is therefore GRANTED; Woody is DIRECTED to file his Intervenor

Complaint within three (3) days of the date of this Order.

       IT IS SO ORDERED.

       DATED: June 11, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 2 of 2
